Cole, J.
This is a suit instituted to try title to a public office. The complaint alleges, among other things, that the relator, at the general election held on the 8th of November, 1864, in the several towns and election districts of Lafayette county, was *63duly elected and cbosen by tlie legal and qualified electors of said county to tbe office of clerk of tbe board of supervisors, &c. Tbe complaint is demurred to on tbe ground tbat it does not state facts sufficient to constitute a cause of action, but states conclusions of law merely. Tbe cause bas been submitted without argument, and without briefs on either side. Tbe particular objection taken to tbe complaint we suppose to be, tbat it does not state bow many votes were given at tbe election for tbe office of clerk of tbe board of supervisors, and tbe number given for each candidate, so as to show tbat tbe relator received tbe greatest number and was entitled to tbe office. We are inclined to bold tbe complaint sufficient. Attorney General ex rel. v. Barstow, 4 Wis., 568; 2 Kernan, 434.
By the Court- — Tbe demurrer is overruled, with leave for tbe respondent to answer in twenty days.